     Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 1 of 10




IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          (HOUSTON DIVISION)

__________________________________________
                                          )
BROOKE WILLIAMS                           )
c/o Forester Haynie                       )
400 North St. Paul Street, Suite 700      )
Dallas, Texas 75201                       )
                                          )
On Behalf of Herself and                  )
All Other Similarly Situated Individuals, )
                                          )
                      PLAINTIFF,          )
                                          )
vs.                                       )                    Case No. 4:21-cv-359
                                          )
TEXLEY INC.                               )
d/b/a GLAMOUR GIRLS                       )
14428 Hempstead Highway                   )
Houston, Texas 77040                      )
                                          )
SERVE: Afshin Minooe                      )
14428 Hempstead Highway                   )
Houston, Texas 77040                      )
                                          )
                      DEFENDANT.          )
__________________________________________)

                           COLLECTIVE ACTION COMPLAINT

       1.      This is a collective action brought by Plaintiff Brooke Williams (“Plaintiff”) against

Defendant Texley Incorporated d/b/a Glamour Girls Cabaret, a strip club located at 14428

Hempstead Highway, Houston, Texas 77040 (hereafter, “Glamour Girls Cabaret”).

       2.      The collective is composed of female exotic dancers who, during the relevant

statutory recover period of February 2018 through the date of judgment in this case (“the relevant

period”).
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 2 of 10




       3.        Each member of the collective worked as a female exotic dancer at the Glamour

Girls Cabaret in Houston, Texas.

       4.        Glamour Girls Cabaret misclassified each member of the collective as an

independent contractor and, in so doing, denied her minimum wage compensation due and owing

under the Federal Fair Labor Standards Act (“FLSA”).

       5.        On a class-wide basis, Glamour Girls Cabaret willfully and intentionally violated

the wage payment and wage/gratuity retention rights of Plaintiff and all other exotic dancers at the

French Quarter Club in direct violation of the FLSA.

       6.        Plaintiff brings this class and collective action against Glamour Girls Cabaret

seeking damages, back-pay, restitution, liquidated damages, prejudgment interest, reasonable

attorney’s fees and costs, and all other relief the Court deems just, reasonable and equitable in the

circumstances.

                                 PARTIES AND JURISDICTION

       7.        Plaintiff is an adult resident of Daisetta, Texas.

       8.        Plaintiff hereby affirms her consent, in the writing of this Complaint, to participate

a named plaintiff in a collective action against Glamour Girls Cabaret under the FLSA.

       9.        Glamour Girls Cabaret is a corporation, formed under the laws of Texas that

operates as a strip club in Houston, Texas.

       10.       Glamour Girls Cabaret qualified as Plaintiff’s employer and the employer of all

other exotic dancers at Glamour Girls Cabaret’s strip club within the meaning of the FLSA.

       11.       During the relevant period, Glamour Girls Cabaret had gross revenue and sales

exceeding $500,000.00, sold beer, wine, spirituous beverages, colas, and food that passed in




                                                    2
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 3 of 10




interstate commerce and otherwise qualified as an “enterprise engaged in commerce” under the

FLSA.

        12.     This Court has personal jurisdiction over Glamour Girls Cabaret, has “federal

question” subject matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331.

        13.     Pursuant to the foregoing, jurisdiction and venue is proper for the prosecution of

this action in the United States District Court for the Southern District of Texas.

                                              FACTS

        14.     Plaintiff was employed by Glamour Girls Cabaret as an exotic dancer at Glamour

Girls Cabaret’s strip club in Houston, Texas, for the period of about February 2016 through about

October 2019.

        15.     During the period of Plaintiff’s employment, the number of shifts Plaintiff worked

varied from week to week.

        16.     During the period of Plaintiff’s employment, the exact number of hours Plaintiff

worked varied from week to week.

        17.     On average, Plaintiff worked about five (5) shifts per week for a total of about

thirty-five (35) or more hours per week.

        18.     On information and belief, Glamour Girls Cabaret is in possession of time and/or

sign in “house fee” payment records for Plaintiff and all other exotic dancers employed by

Glamour Girls Cabaret during the relevant period.

        19.     At all times, Glamour Girls Cabaret had actual knowledge of all hours Plaintiff and

all other exotic dancers worked each shift through sign in or tip-in sheets, DJ records, and shift-

managers monitoring and supervising Plaintiff’s work duties and the work duties of other exotic

dancers.



                                                 3
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 4 of 10




        20.    At no time during Plaintiff’s period of employment did Glamour Girls Cabaret ever

pay Plaintiff or any other exotic dancers any wages for hours that Plaintiff and other exotic dancers

worked each week.

        21.    At all times relevant, Glamour Girls Cabaret totally failed to pay wages or any kind

of compensation to Plaintiff and all other exotic dancers for work duties performed.

        22.    At all times relevant, Glamour Girls Cabaret misclassified Plaintiff and all other

exotic dancers as independent contractors when each of these individuals should have been

classified under the FLSA as employees.

        23.    At all times, Glamour Girls Cabaret controlled all aspects of the job duties Plaintiff

and all other exotic dancers performed inside the club through employment rules and workplace

policies.

        24.    At all times, Glamour Girls Cabaret controlled the method by which Plaintiff and

all other exotic dancers could earn money inside the club by establishing dance orders, setting

customer prices on private and semi-private exotic dances, and setting private and semi-private

dance specials and promotions for customers.

        25.    At all times, Glamour Girls Cabaret required Plaintiff and other exotic dancers to

perform private and semi-private dances under the pricing guidelines, policies, procedures, and

promotions set exclusively by Glamour Girls Cabaret.

        26.    Glamour Girls Cabaret hired Plaintiff and all other exotic dancers and had the

ability to discipline them, fine them, fire them, and adjust their work schedules.

        27.    Glamour Girls Cabaret, through supervisors and managers, supervised the duties of

Plaintiff and all other exotic dancers to make sure their job performance was of sufficient quality.




                                                 4
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 5 of 10




        28.    Glamour Girls Cabaret conducted initial interviews and vetting procedures for

Plaintiff and other exotic dancers and, at Glamour Girls Cabaret’s sole discretion, Glamour Girls

Cabaret’s management and/or ownership could deny any Plaintiff or any other dancer access or

ability to dance and/or work at the club.

        29.    Glamour Girls Cabaret had the right to suspend or send Plaintiff or other exotic

dancers home and away from the club if Plaintiff or other dancers violated rules or policies or if

Glamour Girls Cabaret’s ownership or management, at its discretion, did not want Plaintiff or any

other dancer at the club.

        30.    As a condition of employment with Glamour Girls Cabaret, Plaintiff and other

dancers were not required to have or possess any requisite certification, education, or specialized

training.

        31.    Glamour Girls Cabaret is and was in the business of operating a strip club featuring

female exotic dancers.

        32.    It was Plaintiff’s job duty and it is/was the job duty of each other exotic dancer to

perform as female exotic dancers for the entertainment of Glamour Girls Cabaret’s customers.

        33.    In addition to failing to pay Plaintiff and all other exotic dancers any wages for

hours worked, Glamour Girls Cabaret required Plaintiff and all other exotic dancers to pay

Glamour Girls Cabaret a per-shift house fee or kickback of $40.00 or more for each shift worked.

        34.    In addition to requiring Plaintiff and other dancers to pay Glamour Girls Cabaret a

per shift house fee payment, Glamour Girls Cabaret also required Plaintiff and other dancers to

pay at least $20.00 of their per-shift tips to Glamour Girls Cabaret’s DJ and other non-dancer /

non-customarily tipped employees.




                                                 5
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 6 of 10




       35.     As part of their job duties, Plaintiff and other exotic dancers customarily performed

private and semi-private dances for Glamour Girls Cabaret’ customers.

       36.     Per Glamour Girls Cabaret’s club policy, when Plaintiff and other dancers

performed private and semi-private dancers, Glamour Girls Cabaret’s customer paid Plaintiff or

the other exotic dancer a club-set fee or charge for the performance of the private or semi-private

dance. Thereafter, and without the customer’s knowledge or consent, Glamour Girls Cabaret

assigned and deducted about 30%-50% of the dance charge and kept the money for Glamour Girls

Cabaret’s own use and benefit.

       37.     At all times during the relevant period, without legal excuse or justification,

Glamour Girls Cabaret regularly and customarily kept and/or assigned tips or gratuities Plaintiff

and other exotic dancers received from Glamour Girls Cabaret’s customers and took this money

to pay Glamour Girls Cabaret’s management and non-tipped employees.

       38.     At all times relevant to this action, Glamour Girls Cabaret and its management had

actual or constructive knowledge of ongoing or past litigation by exotic dancers against strip clubs

like the Glamour Girls Cabaret in which the exotic dancers challenged their independent contractor

classification and otherwise sought to recover unpaid wages and damages under the FLSA and

state wage and hour laws.

       39.     At all times relevant to this action, Glamour Girls Cabaret and its management had

actual or constructive knowledge that Plaintiff and other exotic dancers at the club were employees

and not independent contractors.

       40.     At all times relevant to this action, Glamour Girls Cabaret and its management had

actual or constructive knowledge that Plaintiff and other exotic dancers at the club were owed and

should have been paid minimum wage compensation under the FLSA.



                                                 6
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 7 of 10




       41.     For the entire time period relevant to this action, Glamour Girls Cabaret had actual

or constructive knowledge it misclassified Plaintiff and other exotic dancers at the club as

independent contractors instead of as employees and that its failure to pay wages and charging

unlawful kickbacks to Plaintiff and other exotic dancers was in direct violation of the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

       41.     Plaintiff is pursuing this lawsuit as a collective action under FLSA Section 216(b)

on behalf of herself and all other similarly situated individual who at any time during the relevant

period worked as exotic dancers at Glamour Girls Cabaret and were misclassified as independent

contractors and were not paid minimum wage compensation as required by the FLSA (hereinafter,

“the Collective”).

       42.     Plaintiff and the members of the Collective are similarly situated because each was

(1) improperly classified as independent contractors; (2) not paid any wages by Glamour Girls

Cabaret for hours worked; (3) a victim of tip theft whereby Glamour Girls Cabaret kept and/or

assigned to management her tips and gratuities received from customers; (4) required to pay per-

shift house fee or kickback to Glamour Girls Cabaret for each shift worked; and (5) not paid wages

at or above the Federal Minimum Wage of $7.25 for each hour worked.

       43.     Plaintiff’s damages are substantially similar to other members of the Collective

because, under the FLSA, each are owed (1) a return of all house fee kickback payments made to

Glamour Girls Cabaret for each shift worked; (2) reimbursement of all tips and gratuities taken

and/or assigned by Glamour Girls Cabaret and/or Glamour Girls Cabaret’ management; (3)

payment for all hours worked in an amount equal to the Federal Minimum Wage of $7.25 per hour;

plus (4) statutory liquidated damages as provided by Federal law for Glamour Girls Cabaret’

failure to pay minimum wage compensation as required by the FLSA.



                                                 7
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 8 of 10




        44.     On information and belief, Glamour Girls Cabaret employed at least fifty (50)

current and former exotic dancers in the past three (3) years.

        45.     On information and belief, Glamour Girls Cabaret is in custody, possession, and

control of identifying records relating to all current and former exotic dancers employed by

Glamour Girls Cabaret in the past three (3) years.

                                      CAUSE OF ACTION

                                   VIOLATION OF THE FLSA
                            (Failure to Pay Statutory Minimum Wages)

        46.     Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully

set forth herein.

        47.     The FLSA required Glamour Girls Cabaret to pay Plaintiff and other similarly

situated exotic dancers at an hourly rate at least equal to the Federal Minimum Wage.

        48.     The FLSA required that Glamour Girls Cabaret allow Plaintiff and other similarly

situated exotic dancers to keep all tips and gratuities received from customers.

        49.     As set forth above, Glamour Girls Cabaret failed to pay Plaintiff and other similarly

situated exotic dancers at hourly rates in compliance with the FLSA Federal Minimum Wage

requirements.

        50.     Without legal excuse or justification, Glamour Girls Cabaret kept and/or assigned

to management tips and gratuities received by Plaintiff and other exotic dancers and belonging to

Plaintiff and other exotic dancers.

        51.     Glamour Girls Cabaret’s failure to pay Plaintiff and other similarly situated exotic

dancers as required by the FLSA was willful and intentional and was not in good faith.

                                        RELIEF SOUGHT




                                                  8
      Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 9 of 10




        WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays for

relief as follows:

        A.      Permitting this case to proceed as a collective action under § 216(b) of the FLSA

and ordering notice to the putative plaintiffs at the earliest opportunity to ensure their claims are

not lost to the FLSA statute of limitations;

        B.      Judgment against Glamour Girls Cabaret for failing to pay free and clear minimum

wage compensation to Plaintiff and other similarly situated individuals as required by the FLSA;

        C.      Judgment against Glamour Girls Cabaret for unlawfully taking and/or assigning

tips and gratuities and other money paid by customers to Plaintiff and other similarly situated

individuals and belonging to Plaintiff and other similarly situated individuals in violation of the

FLSA;

        D.      Judgment against Glamour Girls Cabaret for unlawfully taking deductions,

kickbacks, fees, fines, and assignments from wages of Plaintiff and other similarly situated

individuals in violation of the FLSA;

        E.      Judgment that Glamour Girls Cabaret’s violations of the FLSA minimum wage

requirements were not the product of good faith on the part of Glamour Girls Cabaret;

        F.      Judgment that Glamour Girls Cabaret’s violations of the FLSA minimum wage

requirements were willful;

        G.      An award to Plaintiff and those similarly situated in the amount of all free and clear

unpaid wages found to be due and owing to Plaintiff and each similarly situated individual;

        H.      An award to Plaintiff and those similarly situated in the amount of all tips and

gratuities and other related monies unlawfully taken and/or assigned by Glamour Girls Cabaret

and/or Glamour Girls Cabaret’s management;



                                                  9
    Case 4:21-cv-00359 Document 1 Filed on 02/03/21 in TXSD Page 10 of 10




       I.     An award to Plaintiff and those similarly situated in the amount of all deductions,

kickbacks, fees, fines, and assignments from wages taken and/or assigned by Glamour Girls

Cabaret and/or Glamour Girls Cabaret’s management;

       J.     An award of statutory liquidated damages in amounts prescribed by the FLSA;

       K.     An award of attorneys’ fees and costs to be determined by post-trial petition;

       L.     Leave to add additional plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court; and

       M.     Such further relief as may be necessary and appropriate.


                                            Respectfully submitted,

Dated: February 3, 2021                     __/s/ Meredith Black-Mathews___________
                                            Meredith Black-Mathews
                                            Texas Bar No. 24055180
                                            J. Forester
                                            Texas Bar No. 24087532
                                            Forester Haynie
                                            400 N. St. Paul Street, Suite 700
                                            Dallas, Texas 75201
                                            (214) 210-2100 (ph)
                                            (214) 346-5909 (fax)
                                            Email: mmathews@foresterhaynie.com
                                                    jay@foresterhaynie.com

                                            Gregg C. Greenberg, Esq.
                                            To be Admitted by Pro Hac Vice
                                            Zipin, Amster & Greenberg, LLC
                                            8757 Georgia Avenue, Suite 400
                                            Silver Spring, Maryland 20910
                                            (301) 587-9373 (ph)
                                            Email: GGreenberg@ZAGFirm.com

                                            Counsel for Plaintiff and the Class/Collective




                                               10
